DETAILED ACTION
1.	Applicant’s amendment received on October 29, 2021 in which claims 1, 3, 7-8, 10 and 12 were amended, claims 2 and 6 were canceled, has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.

NOTE:	The office action mailed on August 16, 2021 indicated that claims 6-9 were objected, but would be allowable if rewritten in independent form.   A prior art was found after an updated search was conducted.  A non-final action is being provided below. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US Patent Application Publication no. 2016/0301942) in view of Esenlik et al. (US Patent Application Publication no. 2021/0058624).

Regarding claims 1 and 6 Qiu discloses an image decoding method performed by a decoding apparatus (See Qiu Abstract and Fig. 3, decoder 310), the method comprising: decoding a first coding tree unit (CTU) in a current picture (See Qiu [0041] and [0044]); storing motion information of the first CTU in a line buffer (See Qiu [0050]-[0051], and [0053]); and decoding a second CTU in the current picture by using the motion information of the first CTU stored in the line buffer (See Qiu [0049], [0085]), wherein the first CTU is located around a left side of the second CTU or located around a top of the second CTU (See [0048] where CTU 2 is the second CTU).
	It is noted that Qiu is silent about wherein the storing of the motion information of the first CTU in the line buffer comprises: compressing the motion information of the first CTU stored in the line buffer in units of a predetermined block, wherein the compressing of the motion information of the first CTU in units of the predetermined block comprises: selecting a candidate block at a representative location among blocks included in the predetermined block unit, and including a motion vector of the candidate block in motion information stored by representing the blocks included in the predetermined block unit.
	However, Esenlik teaches wherein the storing of the motion information of the first CTU in the line buffer (See Esenlik [0165], [0204] and [0207]), comprises: compressing the motion information of the first CTU stored in the line buffer in units of a predetermined block (See Esenlik 0014]) wherein the compressing of the motion information of the first CTU in units of the predetermined block (See Esenlik [0028], [0180]) comprises: selecting a candidate block at a representative location among blocks included in the predetermined block unit (See Esenlik [0145] and [0164]), and including a motion vector 
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Qiu’s decoding method to incorporate Esenlik’s teachings wherein the storing of the motion information of the first CTU in the line buffer comprises: compressing the motion information of the first CTU stored in the line buffer in units of a predetermined block, wherein the compressing of the motion information of the first CTU in units of the predetermined block comprises: selecting a candidate block at a representative location among blocks included in the predetermined block unit, and including a motion vector of the candidate block in motion information stored by representing the blocks included in the predetermined block unit. 
The motivation for performing such a modification in Qiu is to be able to reduce buffer size of a fast buffer which is used to store motion parametes.

As per claim 12, Qiu discloses an image encoding method performed by an encoding apparatus (See Qiu’s Abstract and Fig. 3, encoder 320) the method comprising: encoding a first coding tree unit (CTU) in a current picture (See Qiu [0041] and [0044]); storing motion information of the first CTU in a line buffer (See Qiu [0050]-[0051], and [0053]); and encoding a second CTU in the current picture by using the motion information of the first CTU stored in the line buffer (See Qui [0031]), wherein the first CTU is located around a left side of the second CTU or located around a top of the second CTU (See Qui [0048] “when CTU2 is encoded in intra-prediction…” ).
It is noted that Qiu is silent about wherein the storing of the motion information of the first CTU in the line buffer comprises: compressing the motion information of the first CTU stored in the line buffer in units of a predetermined block, wherein the compressing of the motion information of the first CTU in units of the predetermined block comprises: selecting a candidate block at a representative 
	However, Esenlik teaches wherein the storing of the motion information of the first CTU in the line buffer (See Esenlik [0165], [0204] and [0207]), comprises: compressing the motion information of the first CTU stored in the line buffer in units of a predetermined block (See Esenlik 0014]) wherein the compressing of the motion information of the first CTU in units of the predetermined block (See Esenlik [0028], [0180]) comprises: selecting a candidate block at a representative location among blocks included in the predetermined block unit (See Esenlik [0145] and [0164]), and including a motion vector of the candidate block in motion information stored by representing the blocks included in the predetermined block unit (See Esenlik [0060], [0163] and [0165]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Qiu’s decoding method to incorporate Esenlik’s teachings wherein the storing of the motion information of the first CTU in the line buffer comprises: compressing the motion information of the first CTU stored in the line buffer in units of a predetermined block, wherein the compressing of the motion information of the first CTU in units of the predetermined block comprises: selecting a candidate block at a representative location among blocks included in the predetermined block unit, and including a motion vector of the candidate block in motion information stored by representing the blocks included in the predetermined block unit. 
The motivation for performing such a modification in Qiu is to be able to reduce buffer size of a fast buffer which is used to store motion parametes.

As per claims 7-8, the combination of Qiu and Esenlik further teaches herein the candidate block is a block located on a top left, a block located on a bottom right, a block located at a center, a block located 

As per claim 9, the combination of Qiu and Eserling further teaches wherein the predetermined condition is to determine whether the candidate block is a block decoded in the inter prediction mode (See Esenlik [0145])

6.	Claims 3-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US Patent Application Publication no. 2016/0301942) in view of Esenlik et al. (US Patent Application Publication no. 2021/0058624) as applied to claims 1 and 12 above, and further in view of Chao et al. (US Patent Application Publication no. 2020/0007889).

As per claims 3-5, most of the limitations of these claims have been noted in the above rejection of claims 1 and 2.    In addition, the combination of Qiu, Esenlik  and Chao further teaches wherein when the first CTU is located around the left side of the second CTU, if decoding of the second CTU is completed, the motion information of the first CTU stored in the line buffer is compressed in units of the predetermined block (See Chao [0069], [0077], [0210]); the motion information of the first CTU includes motion vectors of blocks in the first CTU; wherein when a block in the second CTU is decoded in an inter prediction mode, the block in the second CTU is decoded based on the motion vectors of the blocks in the first CTU (See Chao [0244] and [0253]).



As per claim 11, most of the limitations of this claim have been noted in the above rejection of claims 1 and 2.    In addition, the combination of Qiu, Esenlik and Chao further teaches wherein in the selecting of the candidate block, a block having the largest area among the blocks included in the predetermined block unit is selected as the candidate block (See Chao [0249], [0268]).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424